 1   Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2   The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
     FAX: (530) 751-7910
 5
     Attorney for Defendant
 6   Manuel Perez
 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            No. 2:19-CR-00104 TLN
12        Plaintiff,
                                                          ORDER GRANTING DEFENDANT
             v.                                           MANUEL PEREZ’S EX PARTE
13                                                        APPLICATION FOR MODIFICATION OF
     MANUEL PEREZ,                                        PRETRIAL CONDITIONS OF RELEASE
14                                                        TO ALLOW MR. PEREZ TO VISIT WITH
             Defendant.                                   HIS CHILDREN ON SATURDAYS FROM
15                                                        1:00 P.M. TO 4:00 P.M. WHILE HE IS ON
                                                          PRETRIAL RELEASE
16

17
             The Court hereby grants Defendant Manuel Perez’s request for modification of his pretrial
18
     conditions of release so that Mr. Perez is allowed to visit with his children on Saturdays from
19
     1:00 p.m. to 4:00 p.m. while he is on pretrial release. All other conditions of release shall remain
20
     in full force.
21

22
             IT IS SO ORDERED.
23

24
     Dated: January 21, 2020
25

26

27

28
                                                      1
